Per Curiam : Under the statute (Rev. Stat. 1845, 420, § 48), if there he not thirty days* between the time of " making the appeal and the sitting of the Supreme Court, at the first term thereafter, it is not required of the appellant to file his record at that term. The rights of the parties should be reciprocal. If the appellant was in such position that he could not have been compelled to file his record at this term, he cannot, by voluntarily filing the record now, require the appellee to join in error at this term. Motion denied.   See act of 1865, construed in Toledo, Peoria and Warsaw R. R. Co. v Coomas, post, p. , by which the time within which records must be filed is changed.